FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE MANUEL MARTINEZ GARCIA,                     No. 14-73702
AKA Jose Manuel Martinez,
                                                 Agency No. A206-407-484
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Jose Manuel Martinez Garcia, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, Carrillo v. Holder, 781 F.3d 1155, 1157 (9th Cir.

2015), and review for abuse of discretion the denial of a motion for remand,

Movsisian v. Ashcroft, 395 F.3d 1095, 1097-98 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The agency correctly concluded that Martinez Garcia’s 2014 conviction

under California Penal Code § 273.5(a) is a categorical crime of domestic violence

under 8 U.S.C. § 1227(a)(2)(E)(i). See Carrillo, 781 at 1157-60 (holding that a

materially similar version of Cal. Penal Code § 273.5(a) is categorically a crime of

domestic violence under 8 U.S.C. § 1227(a)(2)(E)(i)); Banuelos-Ayon v. Holder,

611 F.3d 1080, 1081, 1083-86 (9th Cir. 2010) (holding that Cal. Penal Code

§ 273.5(a) is categorically a crime of domestic violence and rejecting the argument

that Cal. Penal Code § 273.5(a) does not require force and injury). Martinez

Garcia’s contentions to the contrary are unavailing. Accordingly, the agency

correctly concluded that Martinez Garcia is ineligible for cancellation of removal.

See 8 U.S.C. §§ 1229b(b)(1)(C), 1227(a)(2)(E)(i).

      The BIA properly concluded that it could not consider Martinez Garcia’s

contentions that he was not guilty of the criminal offenses for which he was

convicted and that he was subjected to due process violations in his criminal

proceedings, as the agency may not entertain a collateral attack on a judgment of


                                           2                                    14-73702
conviction, unless that judgment is void on its face. See Ramirez-Villalpando v.

Holder, 645 F.3d 1035, 1041 (9th Cir. 2010) (“A petitioner may not collaterally

attack his state court conviction on a petition for review of a BIA decision.”).

      Contrary to Martinez Garcia’s contention, the BIA did not err in declining to

reach the question of whether his convictions constituted crimes involving moral

turpitude, where its determination that the convictions were crimes of domestic

violence was dispositive. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (“As a general rule courts and agencies are not required to make findings on

issues the decision of which is unnecessary to the results they reach.” (citation and

quotation marks omitted)).

      To the extent Martinez Garcia challenges the BIA’s decision not to remand

to the IJ for Martinez Garcia to file a U visa application, the BIA did not abuse its

discretion, where Martinez Garcia provided no evidence of prima facie eligibility.

See Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (“Aliens who seek to

remand or reopen proceedings to pursue relief bear a heavy burden of proving that,

if proceedings were reopened, the new evidence would likely change the result in

the case.” (citation and internal quotation marks omitted)); Matter of Sanchez Sosa,

25 I. & N. Dec. 807, 812-16 (BIA 2012) (discussing how a petitioner may establish

prima facie eligibility for a U visa such that a continuance or remand might be


                                           3                                       14-73702
warranted).

      We lack jurisdiction to consider Martinez Garcia’s unexhausted contentions

that his convictions should not count for immigration purposes, his bond is

excessive, the conditions of his detention violate due process, and that he may be

eligible for reopening before the agency. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010) (the court lacks jurisdiction to consider legal claims not

presented in an alien’s administrative proceedings before the agency).

      Martinez Garcia’s remaining contentions are unavailing.

      Martinez Garcia’s December 4, 2015, “motion to proceed with petition for

review” is denied as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          4                                       14-73702